The Court declared,
that it had been repeatedly determined, and was become the settled law of Pennsylvania, that the act of ^suffering -* goods to remain in the hands of the defendant,- after they were levied upon, furnished no presumption of fraud here; as it did in England; and that *145this departure from the English rule arose from sentiments of humanity, and the peculiar necessities of the country. In the interior of the state, particularly, it was the universal practice not to remove the goods, after a levy. If, however, the intention of leaving them with the defendant was fraudulent, a subsequent execution would be preferred, in Pennsylvania, as well as in England. In the present instance, there is no proof of fraud; the first levies are, of course, good; and the sheriff must pay the money arising from the sales accordingly. (a)

 But see Keyser’s Appeal, 13 Penn. St. 412, where it is said by Rogees, J,, that although there is an appearance of contradiction, in the dicta of some of the judges, yet, it is the rule in this state, that merely leaving the property in possession of the defendant, though with the plaintiff’s consent, is not per se fraudulent. Thp rule is, if goods be left in defendant’s possession, even with the plaintiff’s permission, the lien is not lost, unless there be fraud.